Case 2:19-cv-01167-SVW-JEM Document 26 Filed 08/22/19 Page 1 of 1 Page ID #:83




   1    CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
        Chris Carson, Esq., SBN 280048
   3    Dennis Price, Esq., SBN 279082
        Christopher A. Seabock, Esq., SBN 279640
   4
        Mail: PO Box 262490
   5    San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
   6    San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
   7    phylg@potterhandy.com
        Attorneys for Plaintiff
   8
   9
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  10
        ANTONIO FERNANDEZ,                                Case: 2:19-CV-01167-SVW-JEM
  11
                 Plaintiff,                               Plaintiff’s Notice of Voluntary
  12
          v.                                              Dismissal With Prejudice
  13
        ALJ INVESTMENT CO., LLC, a                        Fed. R. Civ. P. 41(a)(1)(A)(i)
  14    California Limited Liability
        Company;
  15    ISABEL GONZALEZ GALVAN;
        NOE GUTIERREZ VASQUEZ; and
  16    Does 1-10,
  17             Defendants.
  18
  19           PLEASE TAKE NOTICE that Plaintiff Antonio Fernandez, hereby
  20   voluntarily dismisses the above captioned action with prejudice pursuant to
  21   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  22           Defendants ALJ Investment Co., LLC, a California Limited Liability
  23   Company; Isabel Gonzalez Galvan and Noe Gutierrez Vasquez have neither
  24   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
  25   Accordingly, this matter may be dismissed without an Order of the Court.
  26   Dated: August 22, 2019                 CENTER FOR DISABILITY ACCESS
  27
                                              By: /s/ Chris Carson
  28                                                 Chris Carson
                                                     Attorney for Plaintiff

                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
